Per Curiam.

Defendant was convicted after a trial without a jury of the crime of endangering the morals of a minor in violation of subdivision 2 of section 483 of the Penal Law. The prosecution alleged that defendant permitted and assisted a man to have intercourse with her sixteen-year-old daughter.
Two police officers testified to a confession which the defendant made to them. Apart from the testimony establishing the confession, the only other proof of the crime in the record consists of the testimony of two other police officers who testified as to statements made to them by the daughter. This was hearsay and inadmissible and to which objection was properly made.
*853The testimony of defendant’s confession, standing alone, is ‘‘ not sufficient to warrant [her] conviction, without additional proof that the crime charged has been committed. ’’ (Code Crim. Pro., § 395; People v. Cuozzo, 292 N. Y. 85 [1944].) The complaining witness was not interrogated concerning the occurrence.
The judgments should be reversed and a new trial ordered.
Conway, Ch. J., Desmond, Dye, Fuld, Fboessel, Van Voorhis and Burke, JJ., concur.
Judgments reversed, etc.